Detailed Action
1.	This Office Action is responsive to the IDS filed 02/25/2022.  Claims 1-17 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 1-17 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

	The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method, mobile computing device and non-transitory computer-readable storage medium to perform the steps of: accepting or initiating, by a first mobile computing device, a non-video voice call with a second mobile computing device; outputting, by the first mobile computing device and for display at a display connected to the first mobile computing device, an indication of one or more types of application data that may be exchanged with the second mobile computing device, the indication of the one or more types of application data including an option for initiating a video call with the second mobile computing device; receiving, by the first mobile computing device, an indication of user input selecting the option to initiate the video call; and responsive to receiving the indication of the user input: terminating the non-video voice call between the first mobile computing device and the second mobile computing device; and exchanging, by the first mobile computing device and with the second mobile computing device, application data to support the video call, wherein at least a portion of the application data to support the video call is exchanged after the non-video voice call between the first mobile computing device and the second mobile computing device has terminated, as set forth in the independent claims 1, 7 and 13.  

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Statement of Reasons for Allowance”.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441